DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (2006/0042191, hereinafter Lerner, in view of Prascak et al. (4,982,845), hereinafter Prascak .
Regarding claim 1, Lerner teaches an inflatable web substantially as claimed except for where the texts are bolded, comprising: 
a first ply 14; and 
a second ply 16 sealed to the first ply via a plurality of generally transverse seals 22 to define a first and second chambers therebetween and an inflation region, the 
wherein the web defines a separation region extending at least partially transversely across the web between the first chamber and the second chamber, the separation region being configured to facilitate separation of the first and second chambers, 
wherein the separation region includes: 
a tear propagation line (24, 26; Figs. 1 and 4) extending transversely across at least a portion of the web with an end of the tear propagation line terminating proximal to the first longitudinal edge of the web or the inflation region, wherein the tear propagation line is formed of a first plurality of perforations through the web, each perforation of the first plurality of perforations are separated from an adjacent perforation by a land having a first transverse length, and 
a tear initiation feature (28; Figs. 1 and 4) formed of a second plurality of perforations (29, 32; Figs. 1, 4, and 6), each perforation of the second plurality of perforations separated from an adjacent perforation by a land having a second transverse length, wherein the first transverse length is longer than the second transverse length, and wherein the tear initiation feature is close enough to the tear propagation line that a force imparted to the web via the tear initiation feature will facilitate the initiation of a tear of the web such that the tear 
See Figs. 1, 2, 4, and 6.
	Lerner does not teach “wherein the first transverse length is longer than the second transverse length”.
	Prascak teaches sheet material 14 having two portions separated by a perforated line 20 similar to the separated line (26, 28, 24) in Lerner.  The perforated line 20 comprising a first tear propagation line formed by a first plurality of perforations (22; Fig. 2)  through the web, each perforation of the first plurality of perforations are separated from an adjacent perforation by a land having a first transverse length (D1, Fig. 3) and a tear initiation feature formed by a second plurality of perforations (24; Fig. 2), each perforation of the second plurality of perforations separated from an adjacent perforation by a land having a second transverse length (D2; Fig. 3). 
	Prascak further teaches the art equivalents between a first embodiment of the perforated line 20 in which the perforations 24 in the tear initiation region are longer than the perforations 22 in the first tear propagation line which is similar to the arrangement of the perforations in Lerner and a second embodiment of the perforated line 20 in which the first transverse length (D1) is longer than the second transverse length (D2).  
Therefore, it would have been obvious to one skilled in the art at before the effective filling date of the claimed invention to make the first transverse length being longer than the second transverse length in the web of Lerner since it has been held 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the first transverse length being longer than the second transverse length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 2 and 3, the tear initiation feature 28 is engaged by a user.  See Fig. 1 in Lerner.
Regarding claim 6, Lerner teaches the invention substantially as claimed except for the length of the first plurality of perforations and the length of the second plurality of perforations being the same.
It would have been obvious to one having ordinary skill in the art at before the effective filling date of the claimed invention to make the lengths of the first plurality of perforations and the second plurality of perforations being the same, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7 and 8, the second plurality of perforations (29, 32) being offset from the longitudinal edges of the film and at a central position of the web is best seen in Figs. 4 and 6 in Lerner.

Regarding claim 4, the propagation lines (24, 26) running from a first longitudinal edge to a second longitudinal edge of the film are best seen in Fig. 4 in Lerner.
Regarding claim 5, Lerner teaches the invention substantially as claimed except for the tear initiation feature extending across a smaller portion of the web than the first tear propagation line. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the tear initiation feature extending across a smaller portion of the web than the first tear propagation line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 11 and 12, two tear propagation lines (24, 26) are best seen in Fig. 1 in Lerner. The perforations in lines 24 and 26 defines lands with a length.
Regarding claims 13 and 14, the tear initiation feature 28 positioned co-linearly between the tear propagation lines (24, 26) is best seen in Fig. 1 in Lerner.
Regarding claim 19 and 20, the tear initiation feature remaining connecting the first and the second chambers is best seen in Fig. 1 in Lerner.
Regarding claim 21, a plurality of inflated chambers 12 are best seen in Fig. 1 in Lerner.
Regarding claim 22, a longitudinal seal 22 is best seen in Fig. 1.
Regarding claim 23, Lerner teaches an inflated web substantially as claimed except for where the texts are bolded, comprising: 

a second web ply 16 sealed to the first web via a plurality of generally transverse seals 22 to define a first and second chambers therebetween and an inflation region by which the chambers 12 are inflated, the sealed plies having a first longitudinal edge and a second longitudinal edge; 
wherein the chambers are inflated with a fluid and sealed close off the chambers from the inflation region and maintain the fluid within the chambers, forming first and second inflated chambers; and 
wherein the web defines a separation region extending at least partially transversely across the web between the first inflated chamber and the second inflated chamber, the separation region being configured to facilitate separation of the first and second inflated chambers, wherein the separation region includes: 
a tear propagation line (24, 26; Figs. 1 and 4) extending transversely across at least a portion of the web with an end of the tear propagation line terminating proximal to the first longitudinal edge of the web or the inflation region, wherein the tear propagation line is formed of a first plurality of perforations through the web, each perforation of the first plurality of perforations are separated from an adjacent perforation by a land having a first transverse length, and 
a tear initiation feature (28; Figs. 1 and 4) formed of a second plurality of perforations (29, 32; Figs. 1, 4, and 6), each perforation of the second plurality of perforations separated from an adjacent perforation by a land having a second transverse length, wherein the first transverse length is longer than the second transverse length, and wherein the tear initiation feature is close enough to the tear propagation line that a force imparted to the web via the tear initiation feature will facilitate the initiation of a tear of the web such that the tear propagates to an end of the tear propagation line and allowing for the tearing of the web to separate the first inflated chamber from the second inflated chamber.
See Figs. 1, 2, 4, and 6.
Lerner does not teach “wherein the first transverse length is longer than the second transverse length”.
Prascak teaches sheet material 14 having two portions separated by a perforated line 20 similar to the separated line (26, 28, 24) in Lerner.  The perforated line 20 comprising a first tear propagation line formed by a first plurality of perforations (22; Fig. 2)  through the web, each perforation of the first plurality of perforations are separated from an adjacent perforation by a land having a first transverse length (D1, Fig. 3) and a tear initiation feature formed by a second plurality of perforations (24; Fig. 2), each perforation of the second plurality of perforations separated from an adjacent perforation by a land having a second transverse length (D2; Fig. 3). 
	Prascak further teaches the art equivalents between a first embodiment of the perforated line 20 in which the perforations 24 in the tear initiation region are longer than the perforations 22 in the first tear propagation line which is similar to the arrangement of the perforations in Lerner and a second embodiment of the perforated line 20 in which the first transverse length (D1) is longer than the second transverse length (D2).  

Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the first transverse length being longer than the second transverse length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 24, Lerner teaches an inflatable web substantially as claimed except for where the texts are bolded, comprising: 
a first ply 14; and 
a second ply 16 sealed to the first ply via a plurality of generally transverse seals 22 to define a first and second chambers 12 therebetween and an inflation region, the chambers 12 being inflatable with a fluid and operable to contain the fluid to form protective packaging inflated chambers, the sealed plies having a first longitudinal edge and a second longitudinal edge; 
wherein the web defines a separation region extending at least partially transversely across the web between the first chamber and the second chamber, the separation region being configured to facilitate separation of the first and second chambers;

a first tear propagation line (24, 26; Figs. 1 and 4) extending transversely across at least a portion of the web with an end of the first tear propagation line terminating proximal to the first longitudinal edge of the web or the inflation region, wherein the first tear propagation line is formed of a plurality of tear propagation lands and a plurality of tear propagation perforations, which tear propagation perforations extend through the web and are separated from each other by the tear propagation lands, the tear propagation lands having a first transverse length, and 
a tear initiation feature (28; Figs. 1 and 4) formed of a plurality of tear initiation lands and a plurality of tear initiation perforations (29, 32; Figs. 1, 4, and 6), which tear initiation perforations extend through the web and are separated from each other by the tear initiation lands, the tear initiation lands having a second transverse length that is longer than the first transverse length; and 
wherein the tear initiation feature is close enough to the first tear propagation line to cause a tear in the tear initiation feature to propagate into the first tear propagation line, such that the tear propagates to an end of the first tear propagation line, thereby allowing for the tearing of the web across the separation region to separate the first chamber from the second chamber.
See Figs. 1, 2, 4, and 6.
	Lerner does not teach “the tear initiation lands having a second transverse length that is longer than the first transverse length”.

	Prascak further teaches the art equivalents between a first embodiment of the perforated line 20 in which the perforations 24 in the tear initiation region are longer than the perforations 22 in the first tear propagation line which is similar to the arrangement of the perforations in Lerner and a second embodiment of the perforated line 20 in which the first transverse length (D1) is longer than the second transverse length (D2).  
Therefore, it would have been obvious to one skilled in the art at before the effective filling date of the claimed invention to make the first transverse length being longer than the second transverse length in the web of Lerner since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the first transverse length being longer than the second transverse length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.
Regarding claim 25, Lerner teaches the invention substantially as claimed except for the length of the tear propagation and the length of the tear initiation feature being the same.
It would have been obvious to one having ordinary skill in the art at before the effective filling date of the claimed invention to make the length of the tear propagation and the length of the tear initiation feature being the same, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, the first tear initiation feature and the first tear propagation line longitudinally offset from each other by the lands.
Regarding claim 27, two tear propagation lines (26, 24) with perforations are best seen in Fig. 1 in Lerner.
Regarding claim 28, the tear initiation feature 28 between the first and second tear propagation lines (24, 26) is best seen in Fig. 1 in Lerner.
Regarding claim 29, the separation region (26, 28, 24) extending between two edges of the web is best seen in Fig. 1 in Lerner.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (2006/0042191, hereinafter Lerner,  in view of Prascak et al. (4,982,845), hereinafter Prascak as applied to claim 1 above, and further in view of Speith-Herfurth et al. (2012/0187010), hereinafter Speith-Herfurth.

Speith-Herfurth teaches perforations in form of circular shape and linear slit shape.  See Figs. 1 and 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use perforations in form of circular shape and linear slit shape in the inflatable web in Lerner.
Regarding using the circular perforations on the tear propagation line and the linear slit perforations on the tear initiation feature, this is an obvious matter of design choice since they would not affect functions of the tear propagation line and the tear initiation feature.
Regarding claim 16, Prascak teaches the protrusions in the tear propagation line and the tear initiation features having the same length.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  Simhaee reference is withdrawn and replaced with Prascak reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Webs with perforated lines of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724